Citation Nr: 1628814	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Reserves.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Veteran testified during a Board hearing in Louisville, Kentucky before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Board denied the Veteran's claim in March 2014, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 order, the Court granted a joint motion for remand (JMR) ordering that an adequate opinion be obtained from a VA examiner.  The Board subsequently remanded the Veteran's appeal in March 2015 in accordance with the Court's order.  A VA examiner opinion was obtained in May 2015.  The Board is therefore satisfied that the instructions in its remand of March 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board again denied the Veteran's claim in June 2016, but the Board vacated that decision later in the month when it became apparent that new evidence had been submitted prior to the decision but had not yet been associated with the Veteran's claims file.


FINDING OF FACT

A respiratory disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include asthma and COPD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Board notes that in April 2010 VA issued a formal finding that certain relevant service treatment records are not associated with the claims file.  In an April 2010 letter, the Veteran was informed that VA had been unable to obtain these service treatment records, and that further evidence corroborating his in service treatment should be submitted if available.  Subsequently, in December 2011 VA determined that service treatment records from the Veteran's service in the Reserves were unavailable, and again gave appropriate notice to the Veteran via letter.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The Veteran was provided a VA examination of his claimed respiratory disability in June 2012, with additional opinions provided in September 2012, November 2012, and February 2015.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for asthma, also diagnosed as COPD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Military personnel records include a December 1970 record of induction at which the Veteran reported asthma as a known defect he suffers from.

Service treatment records do not indicate any symptoms of or treatment for any respiratory disability.  In a December 1970 report of medical history accompanying his induction examination, the Veteran reported a history of childhood asthma.  No such abnormality was noted in the December 1970 induction examination report, however.  In a February 1972 medical history, the Veteran denied having ever been treated for lung disease.  No abnormalities were noted at the Veteran's March 1972 separation examination.

Private treatment records show that the Veteran exhibited abnormal spirometry readings in January 1998.  He was thereafter cleared to use respiratory protective equipment during his work.

VA treatment records indicate that in April 2008 the Veteran reported wheezing a little lately.  He reported history of asthma as a child, exposure to chemicals during 18 years of employment, and current cigarette use.  He was diagnosed with tobacco use, counseled to quit and prescribed an albuterol inhaler.

Private treatment records reflect that an October 2008 chest x-ray, performed to evaluate complaints of abdominal pain, nausea, and vomiting, revealed mild COPD with no acute process.

In his September 2008 claim and accompanying statement, the Veteran reported that he developed asthma in service.  He reported that he was treated for difficulty breathing and diagnosed with asthma in February 1971.  Specifically, he stated that he developed asthma from weather and pollution he encountered in his work as a wireman and a lineman.  In his August 2009 notice of disagreement, the Veteran stated that in service he was treated for asthma for 2 weeks and confined to barracks for that time.  He currently reported wheezing all the time.

In his July 2010 substantive appeal, the Veteran reported that he had his first asthma attack during service, and had his second attack during Reserves training subsequent to service.  Military personnel records show that the Veteran served in the Reserves from June 1972 to December 1976.

Private treatment records reflect that in July 2010 the Veteran reported chest pain with deep breathing.  A chest x-ray was negative.  He was diagnosed with chest pain, bronchitis, and pleurisy.  

VA treatment records from November 2010 note ongoing treatment for COPD.  The Veteran continued his albuterol prescription.

The Veteran contacted VA in November 2010 with information about his Reserves service.  Though he initially stated he served in the Reserves for 20 years, he then stated it may have been only 4 or 5 years.  He stated that during a 2 week training period, he began having difficulty breathing and was placed on light duty.  In January 2011 the Veteran reported that he was unable to obtain his reserve records.

In a February 2011 statement, the Veteran's fellow soldier stated that the Veteran was bedridden for one week with asthma in early 1971.  The soldier said that he would bring food to the Veteran from the mess hall during that week.

Private treatment records include a September 2011 chest x-ray performed for complaints of chest pain and cough.  The x-ray revealed COPD with no infiltrates.  He was diagnosed with acute asthmatic bronchitis.

The Veteran underwent a VA examination in June 2012.  He reported he started having breathing problems while in service in the 1970s.  He had not been on an inhaler until 8 months prior, when he was told he had asthma.  Chest x-rays revealed no acute cardiopulmonary process.  The examiner diagnosed asthma, and opined that the Veteran's current symptoms were unrelated to any symptoms he experienced in service.  This opinion was based on the long lapse of time between the symptoms in service and the more recent symptoms.

Private treatment records show that in June 2012 the Veteran was treated for asthma.  His physician explained in an August 2012 letter that the Veteran reported first developing asthma symptoms in service in 1971.  The Veteran reported that symptoms improved after discharge in 1972, only to return in the late 1970s.  According to the Veteran, he required five emergency room visits for asthma exacerbations between that time and 1998.  The physician stated that it was impossible to prove or disprove whether the Veteran's current asthma symptoms are related to his initial diagnosis of asthma.  

In September 2012, the VA examiner was asked to amend his June 2012 opinion in response to the August 2012 physician letter.  The examiner stated that he did not find any convincing new medical evidence to change his opinion.

Another VA examiner opinion was sought in November 2012.  The examiner opined that the Veteran's asthma pre-existed service and was not aggravated by service.  This opinion was based on the rationale that the single incident described by the Veteran constituted an acute exacerbation of a pre-existing condition, and there was no evidence that the exacerbation had any lasting effect.

At his April 2013 hearing, the Veteran reported that he first prescribed an inhaler for his asthma in 1988.  His representative argued that any evidence that his asthma pre-existing service was insufficient to rebut the presumption of soundness.

In accordance with the Court's November 2014 order, another VA examiner opinion was sought, which was obtained in May 2015.  The examiner diagnosed the Veteran with COPD.  The examiner opined that it was less likely than not that the Veteran's current respiratory disability is related to symptoms experienced in service.  This opinion was based on the rationale that there was no documentation for the treatment described by the Veteran and his fellow soldier, and that such treatment was medically unlikely to be prescribed.  The examiner explained that asthma that was so severe as to preclude walking to the mess hall was not treated by unsupervised bed rest in the barracks, and that, for that matter, asthma of any description was not treated by confinement to barracks.  Furthermore, one year after this claimed treatment the Veteran denied ever being treated for lung disease.  (The Board notes that the examiner referred to February 2012 into the report.  However, in light of the record, this is clearly a typographical error meant to indicate February 1972.)

In a January 2016 statement, the Veteran's brother reported that in the late 1970s, he witnessed the Veteran experiencing asthma attacks and having difficulty sleeping due to wheezing.  When asked, the Veteran told his brother that it was something he had in service.  He further stated that the Veteran was given an inhaler from the family doctor.

The Veteran has submitted a May 2016 medical opinion from a private physician, based on review of the relevant medical records, medical opinions, and historical treatment records.  The physician noted that the Veteran's diagnoses of COPD and asthma are conflated throughout the Veteran's file.  The physician criticized the May 2015 VA examiner's opinion that the Veteran does not have asthma but COPD, stating that it is nonsensical to state that the Veteran does not have asthma because he has COPD.  The private physician diagnosed asthma-COPD overlap syndrome (ACOS), based on the incomplete reversibility of airway obstruction.  He further criticized the June 2012 VA examiner's opinion that asthma can completely resolve only to recur years later as an unrelated condition, based on citations to medical authority.  For these reasons, he opined that it is as likely as not that the Veteran's in-service complaints of asthma are related to his current disability.

The Board finds that the evidence weighs against a finding that any current respiratory disability is related to service.  Specifically, the Board finds no credible evidence of any in-service symptoms of asthma.  The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  The May 2015 VA examiner's opinion, however, is highly probative to the likelihood of the Veteran's account regardless of the availability of documentation.  The examiner's explanation that a week of unsupervised bedrest is highly inappropriate treatment for asthma is a convincing rationale, coupled with the Veteran's subsequent denial upon separation from service of ever having been treated for lung disease.  The Board therefore finds no credibility in either the Veteran's statements of active duty asthmatic incident or the statement of his fellow soldier.  The Board finds a similar lack of credibility in the statement that the Veteran suffered another asthmatic incident during a period of ACDUTRA. 

The Board recognizes that the May 2016 private opinion finds that the Veteran's current disability is related to in-service symptoms.  Because the Board does not find the reports of in-service symptoms to be credible, however, this opinion lacks significant probative value.  The Board finds more credible the May 2015 VA opinion that the Veteran's reports of in-service treatment do not reflect appropriate treatment for asthma or COPD, which the May 2016 private opinion did not address.  The Board likewise finds the May 2015 VA opinion more probative because the May 2016 private medical opinion relies primarily on the January 2016 statement of the Veteran's brother, in which he says that in the late 1970s the Veteran told him that his asthma had originated in service.  This vague report of a conversation decades past does not provide any detail of the Veteran's claimed in-service asthma, and this lack of detail cannot overcome the lack of credibility in those details the Veteran himself provided at the VA examination combined with his prior denial of lung or breathing issues upon separation from service.  

The Board further notes that the May 2016 private opinion misconstrues the May 2015 VA examiner's diagnosis.  The examiner never stated that the Veteran cannot have asthma because he has COPD.  The examiner merely stated that the Veteran's COPD has been misdiagnosed as asthma.  The Board need not resolve the dispute between the private physician and the examiner as to the precise diagnosis of the Veteran's disability, because whatever the diagnosis there is no credible evidence relating this disability to service.  

For these reasons, the Board finds that the evidence weighs against a finding that any current respiratory disability is related to service, and service connection must therefore be denied.  Because the Board finds no credible evidence of an in-service asthmatic event, there is no need to address whether any disability pre-existed service or was aggravated therein.


ORDER

Service connection for a respiratory disability, to include asthma and COPD, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


